Title: From George Washington to Robert Howe, 15 June 1785
From: Washington, George
To: Howe, Robert

 

Dr Sir,
Mount Vernon 15th June 1785.

A few days ago Mr Sitgreaves gave me the pleasure of receiving your letter of the 4th of May. It is the only one I recollect to have had from you since my return to private life.
It gives me pleasure to hear that Congress have dealt honorably by you, & mean to do more; it is devoutly to be wished that they could do the same by all the Officers whose meritorious services & sufferings have a just claim upon their gratitude, & call loudly for their exertions.
As you are at the source of intelligence, any thing I could say respecting foreign matters, would only be a reverberation of intelligence; & few things occur of a domestic nature worthy of recital. Mrs Washington is in tolerable good health & joins me in Compliments & best wishes for you, Mr Lots family, & others of our old acquaintance. I am Dr Sir &c.

G: Washington

